ON PETITION FOR REHEARING.
In its petition for rehearing, the suggestion is made that there is no basis for the contention that the act in which Holbrook was engaged at the time he met his death was 6.  included within his occupation as stated in the policy, that is, "Chief operator, office and superintendent only," it being argued that he was performing no act of superintendence; that "superintending means overseeing and directing workmen;" that "Holbrook was not superintending anybody or directing anybody." The definition urged is too narrow. In this industrial era, when machinery is in such general use, an employee may be the superintendent of machinery and equipment as well as men; he may direct forces and power as well as brain and brawn. *Page 465 
If appellant had desired that the insuring clause of its policy be given the construction now contended for, there need have been no doubt as to its meaning. It would have been a simple matter to have added after the words "Chief operator, office and superintendent only," the words, "not climbing poles or structures or doing manual work of any kind."
Rehearing denied.